Citation Nr: 0106817	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-00 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for tinea 
cruris, corporis, and pedis, currently rated as 30 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
peripheral vascular disease of the legs.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking an increased disability rating for his service-
connected skin disability and seeking to reopen, with new and 
material evidence, a claim for entitlement to service 
connection for a peripheral vascular disease of the legs.


REMAND

After careful review of this case, the Board finds that 
appellate adjudication is not yet warranted.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, President 
Clinton signed into law the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096  (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096  
(2000); see Karnas v. Derwinski, 1 Vet. App. 308, 313  (1991) 
(Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.). 

VA's new duty to assist includes providing a claimant with a 
VA examination if such an examination is necessary to make a 
decision on the claim.  Id. at § 3 (to be codified at 
38 U.S.C.A. § 5103A(d)).  Here, the veteran was already 
provided an examination of his skin disability in January 
1999.  However, the report of that examination is inadequate 
for current purposes.  The veteran's service-connected skin 
disability is classified as tinea cruris, corporis, and 
pedis.  The January 1999 report does not indicate that any of 
these skin problems are currently manifested.  It does 
indicate that the veteran had ulcers of the left leg.  
However, it concludes that these ulcers were probably the 
result of a stasis condition, also noting that there was 
discoloration and trophic changes of the leg and feet.  A 
diagnosis of "probable" mild arteriosclerotic peripheral 
vascular disease was provided.

From the January 1999 examination report, the Board is not 
able to ascertain with any probability whether the ulcers 
described in the report are manifestations of the veteran's 
service-connected tinea cruris, corporis, and pedis, or are a 
symptom of a separate, unrelated disease process.  
Furthermore, the January 1999 VA examiner was of the opinion 
that further medical development was needed, specifically 
indicating that a dermatologist's opinion was needed for 
purposes of adjudication of the claim.

In light of the above, the claim for an increased disability 
rating for tinea cruris, corporis, and pedis must be remanded 
back to the RO.  The United States Court of Appeals for 
Veterans' Claims has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one,"  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991), and "when the medical evidence is inadequate, the VA 
must supplement the record by seeking a medical opinion or by 
scheduling a VA examination."  Colvin v. Derwinski, 1 Vet. 
App. 171  (1991); see 38 C.F.R. § 19.9  (2000) (If further 
evidence or clarification of the evidence is essential for a 
proper appellate decision, the Board is required to remand 
the case back to the agency of original jurisdiction.).

The claim to reopen, with new and material evidence, a claim 
for entitlement to service connection for a peripheral 
vascular disease of the legs must also be remanded.  
According to the RO's December 1999 statement of the case, it 
denied the veteran's claim based, in part, on Morton v. West, 
a case which was specifically overturned by the Veterans 
Claims Assistance Act of 2000.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(b), 114 Stat. 2096  (2000).  In addition, according the RO's 
March 2000 supplemental statement of the case, it employed 
the "reasonable possibility" test for new and material 
evidence in adjudicating the veteran's claim, a test that was 
invalidated more than 2 years ago by the United States Court 
of Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1353  (Fed. Cir. 1998) (The requirement that additional 
evidence raise a reasonable possibility of changing the 
previous disallowance is not a reasonable interpretation of 
the regulatory provisions pertaining to new and material 
evidence.).  Therefore, the RO must readjudicate the 
veteran's new and material evidence claim based on the 
current law and provide a supplemental statement of the case 
with citation to the laws and regulations relied upon in its 
decision.

Accordingly, this case is REMANDED for the following:

1.  Initially, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92  (December 13, 
2000), and 01-02  (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

2.  Thereafter, the RO should schedule 
the veteran for VA skin disease 
examination by a dermatologist.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review prior to the examination.

The purpose of the examination is to 
ascertain and evaluate the nature and 
severity of the veteran's service-connected 
tinea cruris, corporis, and pedis disability.  
The examiner is to determine whether that 
skin disability involves ulceration or 
extensive exfoliation or crusting, and 
systemic or nervous manifestations, or 
whether it is exceptionally repugnant.  
Manifestations that are unrelated to the 
service-connected tinea cruris, corporis, and 
pedis are to be distinguished, if present.  
In this regard, the examiner should determine 
whether any skin symptoms are related to a 
peripheral vascular disease and whether those 
symptoms are related to tinea cruris, 
corporis, or pedis.  If peripheral vascular 
examination is necessary to accomplish these 
instructions, then such an examination should 
be scheduled.

All necessary tests should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.  All findings 
should be made part of an examination 
report, a copy of which must be made part 
of the claims folder.

3.  Thereafter, the RO should readjudicate 
the claims on appeal on the merits and based 
on all of the evidence in the claims folder.

4.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
the applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  The SSOC must 
specifically contain citation to all laws 
and regulations pertaining to new and 
material evidence relied upon by the RO 
for its decision.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of the claim.  38 C.F.R. § 3.655  (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

	(CONTINUED ON NEXT PAGE)

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).



